






[EXECUTION COPY]
SECOND AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT
This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of September 21, 2011 is among INTL Commodities, Inc., a
Delaware corporation (the “Borrower”), each of the lenders (including, without
limitation, the Issuing Banks and the Swing Line Lender, the “Lenders”) that is
a party to the Credit Agreement (as defined below) that has signed a counterpart
hereof, and BNP Paribas as Administrative Agent.
W I T N E S S E T H:
WHEREAS, each of the Borrower, the Lenders (including, without limitation, ABN
AMRO Capital USA LLC (as successor by assignment to ABN AMRO Bank N.V.) and BNP
Paribas, in their capacities as Issuing Banks and BNP Paribas in its capacity as
Swing Line Lender), BNP Paribas Securities Corp., ABN AMRO Capital USA LLC and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Joint Lead Arrangers and Joint Bookrunners, ABN AMRO Capital USA
LLC and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Co-Syndication Agents, and BNP Paribas, as the
Administrative Agent, are parties to an Amended and Restated Credit Agreement
dated as of September 22, 2010 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein having
the meanings given to them in the Credit Agreement unless otherwise defined
herein); and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and, pursuant to Section 11.01 of the Credit Agreement, the Borrower, the
Lenders and the Administrative Agent have agreed to amend the Credit Agreement
on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendments.
The Credit Agreement is hereby amended, effective upon the occurrence of the
Effective Date (as defined in Section 2 below), as follows:


(a)The definition of “Borrowing Base Advance Cap” set forth in Section 1.01 is
amended and restated in its entirety as follows:


““Borrowing Base Advance Cap” means at any time an amount equal to the lesser
of:


(a)    the Committed Line; and


(b)    the sum of:


(i)
100% of Eligible Cash and Marketable Securities Collateral; plus



(ii)
90% of the Eligible Net Liquidity in Brokerage Accounts; plus





--------------------------------------------------------------------------------






(iii)
90% of the value of Tier I Accounts; plus



(iv)
85% of the value of Tier II Accounts; plus



(v)
85% of the value of Eligible Precious Metals Inventory; plus



(vi)
85% of the value of Eligible Base Metals Inventory; plus



(vii)
85% of the value of Eligible Grain Inventory; plus



(viii)
85% of the value of Eligible Non-U.S. Inventory; plus



(ix)
80% of the value of Contingent Inventory in respect of Products other than Raw
Materials; plus



(x)
75% of the value of Contingent Inventory in respect of Raw Materials; plus



(xi)
80% of the value of Eligible Special Inventory; plus



(xii)
80% of the value of Eligible Airway BL Inventory; plus



(xiii)
80% of the value of Eligible Other Metals Inventory; plus



(xiv)
60% of the value of Eligible Mexican Inventory; plus



(xv)
75% of the value of Eligible Raw Materials Inventory; plus



(xvi)
85% of the value of Eligible Swap Exposure; less



(xvii)
110% of the Close-out Amounts to each Swap Bank as to which there is a positive
Close-out Amount to such Swap Bank at such time as reported by the Swap Banks.



In no event shall any amounts described in (b)(i) through (b)(xvi) above which
may fall into more than one of such categories be counted more than once when
making the calculation under paragraph (b) of this definition.


Other than inventory of lead which constitutes Eligible Mexican Inventory, no
inventory located in Mexico shall be included in the Borrowing Base Advance
Cap.”


(b)The definition of “Close-out Amount” set forth in Section 1.01 is amended and
restated in its entirety as follows:


““Close-out Amount” shall have the meaning ascribed to it in the Intercreditor
Agreement, provided, however, that for purposes of clause (b)(xvii) of the
definition of “Borrowing Base Advance Cap” shall mean, as of any date of
calculation thereof, the amount due or that would be due from the Borrower, if
any (without giving effect to any netting by the Borrower), upon the designation
of an “early termination date” or its equivalent or a “termination event” or its
equivalent with respect to all Swap Contracts with a particular Swap Bank under
the applicable ISDA Master Agreement (or other applicable agreements




--------------------------------------------------------------------------------




for physical trades or other transactions) or its equivalent (e.g., long-form
confirmations), including, without limitation, any amount due upon the voluntary
termination or early settlement thereof.”


(c)The definition of “Committed Line” set forth in Section 1.01 is amended and
restated in its entirety as follows:


““Committed Line” means the aggregate Committed Line Portions of all of the
Lenders as set forth on Schedule 2.01 hereto, which shall be $140,000,000 on the
Closing Date and shall be subject to reduction in accordance with Section 2.05A
hereof or increase in accordance with Section 2.14 hereof.”


(d)The definition of “Contingent Inventory” set forth in Section 1.01 is amended
and restated in its entirety as follows:


““Contingent Inventory” means an amount equal to the undrawn and available Face
Amount of any outstanding letter of credit issued in connection with the
physical purchase of Products by the Borrower, which Products have not yet been
delivered to the Borrower, minus the amount (determined by means of a
commercially reasonable method agreed to by the Borrower and the Administrative
Agent) of any costs or other liabilities payable under such letter of credit
(other than with respect to value of such Products); provided, that (i) the
applicable supplier is required to have title to such Products prior to transfer
thereof to the Borrower, (ii) such Products are not included as Eligible
Inventory, but upon delivery to the Borrower, such Products would qualify as
Eligible Inventory, regardless of any dollar cap set forth in any applicable
definition, (iii) the Borrower shall have the absolute and unqualified right to
obtain such Products from the applicable supplier, and (iv) the Borrower's right
to acquire such Products shall be subject to an Agent's First Lien.”


(e)Subclause (A) of the definition of “Eligible Special Inventory” set forth in
Section 1.01 is amended and restated in its entirety as follows:


“(A)    such inventory is in transit to or in the possession and under the
control of an Approved Inventory Holder, provided, that such inventory shall not
constitute Eligible Special Inventory while it is located in any one country for
more than ten (10) consecutive days,”


(f)The definition of “Expiration Date” set forth in Section 1.01 is hereby
amended by deleting “September 21, 2011” and replacing it with “September 20,
2012”.


(g)The definition of “Issuing Bank” set forth in Section 1.01 is amended and
restated in its entirety as follows:


““Issuing Bank” means (a) BNP Paribas and ABN AMRO Capital USA LLC, (b) subject
to the agreement of the Borrower, the Administrative Agent and such other
Lender, any other Lender, (c) any office, branch or affiliate designated by the
applicable Issuing Bank, and (d) any successor Issuing Bank pursuant to the
terms of this Agreement.”


(h)The definition of “Issuance Cap” set forth in Section 1.01 is amended and
restated in its entirety as follows:


“Issuance Cap” means with respect to the obligation of an Issuing Bank to Issue
any Letter




--------------------------------------------------------------------------------




of Credit under this Agreement, the maximum permitted aggregate outstanding
amount of L/C Obligations attributable to Letters of Credit Issued by such
Issuing Bank, as shall be agreed upon by each Issuing Bank, the Borrower and the
Administrative Agent in writing upon any new Issuing Bank becoming an Issuing
Bank. As of September 21, 2011, BNP Paribas and ABN AMRO Capital USA LLC each
has an Issuance Cap in an amount equal to $70,000,000. The Issuance Cap for each
Issuing Bank shall be reduced, in its sole discretion, ratably by all such
reducing Issuing Banks in accordance with their Issuance Caps prior to such
reduction, by all or any part of the amount of the Issuance Cap of each new
Issuing Bank. The Issuance Caps may be modified in accordance with the
agreements referred to in and the terms of this definition without regard to
Section 11.01 of this Agreement.”


(i)The definition of “L/C Cap” set forth in Section 1.01 is amended and restated
in its entirety as follows:


““L/C Cap” means the cap upon L/C Obligations with respect to all Letters of
Credit which shall be an amount equal to $70,000,000.”


(j)The definition of “Parent” set forth in Section 1.01 is amended and restated
in its entirety as follows:


““Parent” means INTL FCStone Inc., a Delaware corporation (formerly known as
International Assets Holding Corporation).”


(k)The definition of “Product” set forth in Section 1.01 is amended and restated
in its entirety as follows:


““Product” means (a) Base Metals and Precious Metals, (b) Grain and (c) Raw
Materials.”


(l)The definition of “Specified Letters of Credit” set forth in Section 1.01 is
amended and restated in its entirety as follows:


“Specified Letters of Credit” means Documentary L/Cs, in an aggregate Face
Amount not to exceed $5,000,000 at any time, which are issued before the date
that is fifteen (15) days prior to the Expiration Date and have an expiry date
after the Expiration Date.”


(m)The definition of “Standby L/C” set forth in Section 1.01 is amended and
restated in its entirety as follows:


“Standby L/C” means a Letter of Credit which is issued as credit support for a
financial obligation of the Borrower to the beneficiary and which is intended to
be drawn upon by the related beneficiary only in the event that the original
financial obligation remains unpaid when due, which Letter of Credit shall have
a tenor not extending beyond the date set forth in clause (a) of the definition
of “Expiration Date”, unless otherwise approved in writing by the Lenders.”


(n)The definition of “Working Capital” set forth in Section 1.01 is amended and
restated in its entirety as follows:


““Working Capital” means with respect to the Borrower and the Mexican Sub the
excess of Current Assets (excluding all net amounts due from employees, owners
and Affiliates




--------------------------------------------------------------------------------




(calculated as the sum of the positive net amounts due from each such Person
without offset for amounts due to any other Person), except any such amount due
from employees, owners or Affiliates the payment of which is fully and
unconditionally guaranteed by the Parent to the Borrower), over Current
Liabilities,


adjusted to reflect the Net Accounting Adjustment.”


(o)The following definitions are inserted into Section 1.01 in their appropriate
alphabetical place:


“Acceptable Raw Materials Account Party” means any Tier I Account Party or Tier
II Account Party indicated as an Acceptable Raw Materials Account Party on
Schedule A.
“Basel III” means all regulations, requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any United States
or foreign regulatory authorities, in each case pursuant to “Basel III”, as
amended from time to time.


“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Public Law 111-203, as amended from time to time, and all rules,
regulations, requests, guidelines or directives in connection therewith.


“Eligible Raw Materials Inventory” means Eligible Inventory consisting of Raw
Materials which, notwithstanding the definition of “Eligible Inventory”, is
valued at the lower of cost or market, that is subject to a valid sale contract
(on the same pricing basis (i.e., fixed or floating) as the applicable purchase
contract) with an Acceptable Raw Materials Account Party or another purchaser
reasonably acceptable to the Administrative Agent and the Required Lenders and
the Borrower's rights thereunder are subject to an Agent's First Lien, provided,
that the aggregate amount of Eligible Raw Materials Inventory included in the
Borrowing Base Advance Cap at any time shall not exceed $15,000,000 after
application of the applicable advance rate.


“Eligible Swap Exposure” means the value of the sum of any mark to market
exposure of each of the Swap Banks which has exposure to the Borrower under Swap
Contracts as reported by the Swap Banks, after taking into account any netting
by each such Swap Bank in accordance with industry standards, if positive,
provided, that the aggregate amount of Eligible Swap Exposure included in the
Borrowing Base Advance Cap at any time shall not exceed $2,000,000 before
application of the applicable advance rate.


“Increase Amount” shall have the meaning given such term in Section 2.14(a).


“Increase and New Lender Agreement” shall have the meaning given such term in
Section 2.14(c).


“Increasing Lender” shall have the meaning given such term in Section 2.14(c).


“L/C Cap for Documentary L/Cs” means the cap upon L/C Obligations relating to
Documentary L/Cs which shall be an amount equal to $50,000,000.


“New Lenders” shall have the meaning given such term in Section 2.14(c).






--------------------------------------------------------------------------------




“Raw Materials” means coal, iron ore, alumina and bauxite.


“Requested Increase Effective Date” shall have the meaning given such term in
Section 2.14(a).


“Total Leverage Ratio” means a ratio of (a) the Borrower's and the Mexican Sub's
consolidated liabilities, determined in accordance with GAAP to (b) Equity.


(p)Section 2.03 is amended by deleting “and ABN AMRO Bank N.V.”
(q)Section 2.05(c) is amended and restated in its entirety as follows:
“(c) If on any date the Effective Amount of L/C Obligations relating to Letters
of Credit exceeds the L/C Cap or the Effective Amount of L/C Obligations
relating to Standby L/Cs exceeds the L/C Cap for Standbys or the Effective
Amount of L/C Obligations relating to Documentary L/Cs exceeds the L/C Cap for
Documentary L/Cs, the Borrower shall Cash Collateralize on such date the
outstanding Letters of Credit, Standby L/Cs or Documentary L/Cs, as applicable,
in an amount equal to 105% of the excess above each such cap. If at any time
such excess shall be reduced or eliminated and no Default or Event of Default
shall have occurred and be continuing, such Cash Collateral or portion thereof
which is no longer necessary to comply with the preceding sentence shall be
released to the Borrower. On the Expiration Date, Borrower shall Cash
Collateralize all then outstanding Letters of Credit in the manner described in
and to be applied as set forth in Section 9.03 whether or not Section 9.03 is
otherwise applicable at such time.”
(r)Section 2.14 is amended and restated in its entirety as follows:
“Section 2.14    Increase in Committed Line. The Committed Line may be
increased, with the consent of the Administrative Agent, the Joint Lead
Arrangers, the Swing Line Lender, the Issuing Banks, the Increasing Lenders and
the Borrower, at any time, prior to the date which is 90 days prior to the
Expiration Date, to an aggregate principal amount of not more than $175,000,000
as follows:


(a)    Not more than ninety (90) days and not less than sixty (60) days (but not
less than fifteen (15) days in the case of a proposed increase to be effective
on or prior to November 30, 2011) prior to the proposed effective date of such
increase in the Committed Line, the Borrower may make a written request for such
increase to the Administrative Agent, who shall forward a copy of any such
request to each of the Lenders. The request by the Borrower pursuant to the
immediately preceding sentence shall specify a proposed effective date of such
increase (the “Requested Increase Effective Date”), the aggregate amount of such
requested increase in the Committed Line, which shall not be less than
$10,000,000 (the “Increase Amount”), and shall constitute an invitation to each
Lender to increase its Committed Line Portion by a ratable portion of such
Increased Amount.


(b)    Each Lender, acting in its sole discretion and with no obligation to
increase its Committed Line Portion pursuant to this Section 2.14, shall by
written notice to the Borrower and the Administrative Agent advise the Borrower
and the Administrative Agent whether or not such Lender agrees to all or any
portion of such increase in its Committed Line Portion within thirty (30) days
after the Borrower's request (but in respect of a proposed increase to be
effective on or prior to November 30, 2011, within five (5) days after the
Borrower's request). Any such Lender may, in its sole discretion, accept all of
such ratable increase, a portion of such increase, or decline to accept any of
such increase in its Committed Line Portion. If any Lender shall not have
responded affirmatively within




--------------------------------------------------------------------------------




such thirty (30) day or five (5) day, as applicable, period, such Lender shall
be deemed to have rejected the Borrower's request for an increase in its
Committed Line Portion. Promptly following the conclusion of such thirty (30)
day or five (5) day, as applicable, period, the Administrative Agent shall
notify the Borrower of the results of such request to the Lenders to so increase
the Committed Line by the Increase Amount.
(c)    If the aggregate amount of the increases in the Committed Line Portions
which the Lenders have accepted in accordance with clause (b) of this Section
2.14 shall be less than the Increase Amount, the Borrower and the Administrative
Agent may offer to such additional Persons (“New Lenders”) as may be approved by
each of the Borrower, the Administrative Agent, the Joint Lead Arrangers, the
Swing Line Lender and the Issuing Banks, the opportunity to make available such
amount of new Committed Line Portions as may be required so that the aggregate
increases in the Committed Line by the existing Lenders and new Committed Line
Portions by the New Lenders shall equal the Increase Amount. The effectiveness
of all such increases in the Committed Line are subject to the satisfaction of
the following conditions: (A) each Lender that so elects to increase its
Committed Line Portion (each an “Increasing Lender”), each New Lender, the
Administrative Agent, the Joint Lead Arrangers, each Issuing Bank, the Swing
Line Lender and the Borrower shall have executed and delivered an agreement,
substantially in the form of Exhibit L (an “Increase and New Lender Agreement”);
(B) any fees and other amounts (including, without limitation, pursuant to
Sections 4.04, 11.04 and 11.05) payable by the Borrower in connection with such
increase shall have been paid; (C) any other amounts then due hereunder shall
have been paid; (D) a certificate of a Responsible Officer of the Borrower as to
the matters set forth in Sections 5.02(b), (c), (d) and (g) shall have been
delivered to the Administrative Agent; (E) before and after giving effect
thereto, the Borrower shall be in compliance with Section 7.14 and prior thereto
shall have delivered to the Administrative Agent a detailed written calculation
thereof certified as true and correct by a Responsible Officer and (F) if after
giving effect to such increase, the Committed Line shall exceed $150,000,000,
the Administrative Agent shall have obtained (i) a written consent of the B of A
Facility Agent, as subordinated creditor and (ii) an executed amendment to the B
of A Facility, in each case permitting such increase and in form and substance
acceptable to the Administrative Agent.


(d)    Upon the Requested Increase Effective Date, Schedule 1 of the Increase
and New Lender Agreement, which shall reflect the Committed Line and the
Committed Line Portions of the Lenders at such time, shall be deemed to
supersede Schedule 2.01 hereto without any further action or consent of any
party. The Administrative Agent shall cause a copy of such revised Schedule 2.01
to be available to the Issuing Banks and the Lenders.”


(s)Section 3.01(b)(iii) is amended and restated in its entirety as follows:


“(iii)    (x) the expiry date of such Letter of Credit would occur after the
earlier of (A) the expiry date set forth herein for a Letter of Credit of such
Type, (B) except in respect of Specified Letters of Credit, the Expiration Date,
or (C) in respect of Specified Letters of Credit, the date which is 120 days
after the Expiration Date, or (y) the amount of such Letter of Credit would
cause (A) the outstanding L/C Obligations to exceed the L/C Cap, (B) the
outstanding L/C Obligations with respect to Standby L/Cs to exceed the L/C Cap
for Standbys or (C) the outstanding L/C Obligations with respect to Documentary
L/Cs to exceed the L/C Cap for Documentary L/Cs;”






--------------------------------------------------------------------------------




(t)Section 3.08(b) is hereby amended by deleting “$350” and replacing it with
“$500”.


(u)Section 4.02(a) is hereby amended by adding the following sentence at the end
thereof:


“For purposes of this Agreement, the Dodd-Frank Act and Basel III, and all
rules, regulations, requests, guidelines or directives in connection with the
Dodd-Frank Act or Basel III shall be deemed to have been introduced and become
effective, enacted and adopted after the date hereof.”


(v)Section 4.02(b) is amended and restated in its entirety as follows:


“(b)    If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any Person controlling such
Lender with any Requirement of Law regarding capital adequacy or with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof
(including, without limitation, under or pursuant to Basel III or the Dodd-Frank
Act) shall have the effect of reducing the rate of return on such Lender's or
such Person's capital as a consequence of this Agreement, its obligations or
Committed Line Portion hereunder or its obligations under Letters of Credit or
participation therein to a level below that which such Lender or such Person
would have achieved but for such adoption, change or compliance (taking into
consideration such Lender's or such Person's policies with respect to capital
adequacy), then from time to time, the Borrower shall promptly pay to such
Lender such additional amount or amounts as will compensate such Lender for such
reduction.”


(w)Section 4.02 is hereby amended by adding the following new Section 4.02(e) at
the end thereof:


“(e)     Notwithstanding any other provision herein, the Applicable Margin for
each Loan shall be increased to reflect all market, liquidity and regulatory
conditions which the Administrative Agent or any Lender shall deem applicable
from time to time, and any such increase shall be effective as of the date that
is ten (10) Business Days after written notice is delivered by the
Administrative Agent (at the request of any Lender) to the Borrower requesting
such increase and setting forth the amount thereof and an explanation therefor.”


(x)Section 4.04(a) is amended by deleting the second parenthetical therein and
replacing it with the following “(including, without limitation, the
acceleration of the Loans pursuant to Article IX hereof and, the reallocation or
repayment of Loans in connection with an increase in the Committed Line pursuant
to Section 2.14).”


(y)Section 7.01(c) is hereby amended by deleting “thirty (30) days” and
replacing it with “forty-five (45) days”.


(z)Section 7.02(a)(i)(B) is amended and restated in its entirety as follows:
“(B) and shall cause the Parent to deliver to the Administrative Agent and the
Lenders, (i) as soon as available, but not later than the date that is
forty-five (45) days after the end of each calendar quarter of each year, a
certificate executed by the chief financial officer of the Parent setting forth
detailed calculations of the requirements set forth in Section 9.01(q) as of the
last Business Day of such calendar




--------------------------------------------------------------------------------




quarter, in form and substance satisfactory to the Lenders and (ii) concurrently
with each delivery of a compliance certificate or other similar document
demonstrating compliance or non-compliance with the financial covenants under
the BofA Facility to the lenders thereunder, a copy of such certificate and any
attachments thereto;”


(aa)Section 7.02(b) is amended and restated in its entirety as follows:


“(b)    on Thursday of each week, as of the first Business Day of such week, a
Borrowing Base Collateral Position Report and a Net Position Report, each
certified by a Responsible Officer or Officers of the Borrower who have
authority to execute such reports, provided that if in any month the last
Business Day of such month is not such first Business Day of a week, the last
Business Day of such month shall be the reporting date instead of such first
Business Day of that week and such reports shall be delivered on the third
Business Day after such last Business Day of such month, provided further that
if the preceding proviso is applicable, the Borrower shall deliver additional
Borrowing Base Collateral Position Reports and Net Position Reports as required
in the discretion of the Administrative Agent;”


(ab)Section 7.14 is amended and restated in its entirety as follows:
“7.14    Financial Covenants. The Borrower shall at all times maintain, on a
pre-tax basis (such pre-tax basis to be consistent with the presentation of
financial statements required to be delivered under Section 7.01(c)):
(a)    Working Capital in an amount not less than $25,000,000, provided, that,
from and after the date that the Committed Line is increased to an amount
greater than $150,000,000 pursuant to Section 2.14 hereof, the Borrower shall at
all times maintain Working Capital in an amount not less than $28,000,000;


(b)    Equity in an amount not less than $25,000,000, provided, that, from and
after the date that the Committed Line is increased to an amount greater than
$150,000,000 pursuant to Section 2.14 hereof, the Borrower shall at all times
maintain Equity in an amount not less than $28,000,000;


(a)
a Leverage Ratio not to exceed 6.0:1.0; and



(b)
a Total Leverage Ratio not to exceed 13.5:1.0.”





(ac)Section 8.11 is amended by inserting the following new paragraph at the end
thereof:
“At no time will the Borrower allow its Net Position with respect to Products
which are Raw Materials multiplied by the current market price relating thereto
based on the most recent daily pricing provided by a commodity pricing report or
other source acceptable to the Administrative Agent and the Required Lenders to
exceed $0.”
(ad)Section 8.15 is amended and restated in its entirety as follows:
“8.15    Loans and Investments”. Borrower shall not, nor suffer or permit the
Mexican Sub to, purchase or acquire, or make any commitment therefor, any equity
interest, or any obligations, bonds, notes, debentures or other securities of,
or any interest in, or any assets constituting all or substantially all assets
of, or a business unit of, any Person, or make or commit to make any advance,
loan, extension of credit (other than pursuant to sales or purchases on open
account in the




--------------------------------------------------------------------------------




ordinary course of Borrower's business) or capital contribution to or any other
investment in, any Person, except that the Borrower may lease Precious Metals
under leasing arrangements (i) with any one lessee pursuant to a lease
arrangement in effect on September 21, 2011, so long as such lessee's long term
senior unsecured rating is A or higher by S&P or A2 or higher by Moody's (on
terms and conditions (including, without limitation, the maintenance of
insurance by such lessee) and subject to documentation in form and substance,
acceptable to the Required Lenders), provided that (x) the Borrower's aggregate
cost of Precious Metals leased to such lessee shall not exceed $20,000,000 and
(y) upon the request of the Required Lenders, the Borrower shall have delivered
to the Lenders a written summary of the principal lease terms (including,
without limitation, name of lessee, lease tenor, location of lessee's premises
and monetary terms) and a fully executed copy of the lease agreement, in each
case certified as true and correct by a Responsible Officer, or (ii) with any
other lessee approved by the Required Lenders (on terms and conditions
(including, without limitation, the maintenance of insurance by the lessee) and
subject to documentation in form and substance, acceptable to the Required
Lenders) so long as (x) the Borrower's cost of Precious Metals leased to any
such lessee shall not exceed $2,500,000 in the aggregate and the Borrower's cost
of Precious Metals leased to all such lessees shall not exceed $5,000,000 in the
aggregate, (y) the termination date of any such lease is not later than one year
from the date such lease is entered into, and (z) the Borrower shall have given
the Lenders prior written notice of any such lease. Notwithstanding the
foregoing, any such lease which is otherwise permitted pursuant to the preceding
provisions shall cease to be permitted if the lease is not a valid, enforceable
and binding obligation of the lessee thereunder and in full force and effect
except if such lease has terminated in accordance with its terms.”
(ae)All references to ABN AMRO Bank N.V. in the Credit Agreement (after giving
effect to clauses (g), (h) and (p) above) shall be deemed to be references to
ABN AMRO Capital USA LLC. Accordingly, ABN AMRO Capital USA LLC shall replace
ABN AMRO Bank N.V. as a Joint Lead Arranger, Joint Bookrunner and a
Co-Syndication Agent.
(af)Schedule A is amended and restated in its entirety as set forth on Exhibit A
hereto.
(ag)Schedule 7.03(h) is amended and restated in its entirety and replaced with
new Schedule 7.03(h) in the form of Exhibit B hereto.


(ah)Exhibit B-1 is amended and restated in its entirety in the form of Exhibit C
hereto.


(ai)Exhibit C is amended and restated in its entirety in the form of Exhibit D
hereto.


(aj)Exhibit D is amended and restated in its entirety in the form of Exhibit E
hereto.


(ak)Exhibit E is amended and restated in its entirety in the form of Exhibit F
hereto.


(al)Exhibit F is amended and restated in its entirety in the form of Exhibit G
hereto.


(am)New Exhibit L in the form of Exhibit H hereto is hereby inserted at the end
of the Credit Agreement following Exhibit K thereto.


SECTION 2. Effectiveness of Amendment, etc.
This Second Amendment shall become effective on the date (the “Effective Date”)
on which (a) each of the Borrower, the Administrative Agent, and the Lenders
shall have duly executed this Second Amendment, (b) the Parent shall have duly
executed and delivered to the Administrative Agent a consent substantially in
the form of Annex I hereto, (c) Bank of America, N.A., as Agent shall have duly
executed




--------------------------------------------------------------------------------




and delivered to the Administrative Agent a consent substantially in the form of
Annex II hereto, (d) the Borrower shall have duly executed and delivered each of
the fee letters to be provided in connection herewith, in form and substance
satisfactory to the Administrative Agent, (e) the Administrative Agent shall
have received from the Borrower payment in full of (i) the fees set forth in
each of the fee letters including, without limitation, the Administrative
Agent's legal fees and a collateral inspection fee for the Administrative
Agent's own account, (ii) all reasonable out-of-pocket costs incurred in
connection with this Second Amendment and due diligence in respect thereto and
(iii) for the account of each Lender, a non-refundable and fully earned
amendment fee in an amount equal to one half of one percent (0.50%) flat on the
Committed Line Portion of such Lender as of the Effective Date, (f) the Borrower
shall have delivered to the Administrative Agent an opinion of counsel to the
Borrower and the Parent which shall include, without limitation, an opinion
under New York Law as to the enforceability of the Credit Agreement as amended
by this Second Amendment, in form and substance satisfactory to the
Administrative Agent, and (g) the Administrative Agent shall have received such
corporate authorization documents of the Borrower and the Parent, such good
standing certificates and such opinions of counsel as the Lenders shall request.


SECTION 3. Effect of Amendment; Ratification; Representations; etc.
(a)    On and after the Effective Date, this Second Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended by this Second Amendment, and the term "this Agreement",
and the words "hereof", "herein", "hereunder" and words of similar import, as
used in the Credit Agreement, shall mean the Credit Agreement as amended hereby.


(b)    Except as expressly set forth herein, this Second Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement, as amended hereby, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.


(c)    In order to induce the Administrative Agent and the Lenders to enter into
this Second Amendment, the Borrower represents and warrants to the
Administrative Agent and the Lenders that before and after giving effect to the
execution and delivery of this Second Amendment:


(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and


(ii)    no Default or Event of Default has occurred and is continuing.


SECTION 4. Counterparts.
This Second Amendment may be executed by one or more of the parties to this
Second Amendment on any number of separate counterparts (including by facsimile
transmission of, or by email with pdf attachments of, signature pages hereto),
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
agreement. A set of the copies of this Second Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
SECTION 5. Severability.




--------------------------------------------------------------------------------




Any provision of this Second Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 6. GOVERNING LAW.
THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF).
SECTION 7. WAIVERS OF JURY TRIAL.
EACH PARTY TO THIS SECOND AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS SECOND AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECOND
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first above written.




INTL COMMODITIES, INC.






By: /s/    Bruce Fields        
Name:    Bruce Fields
Title:    Chief Operating Officer






By: /s/    Steven Springer    
Name:    Steven Springer
Title:    Chief Financial Officer




--------------------------------------------------------------------------------






BNP PARIBAS,
as Administrative Agent, an Issuing Bank, Swing Line Lender and a Lender






By: /s/    Deborah P. Whittle    
Name:    Deborah P. Whittle
Title:    Director






By: /s/    William B. Murray    
Name:    William B. Murray
Title:    Managing Director


Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as a Lender






By: /s/    Brett Delfino        
Name:    Brett Delfino
Title:    Executive Director






By: /s/    Tracey Duffy        
Name:    Tracey Duffy
Title:    Vice President


ABN AMRO CAPITAL USA LLC (as successor to ABN AMRO BANK N.V. by assignment), as
an Issuing Bank and a Lender






By: /s/    Boris Kwantes        
Name:    Boris Kwantes
Title:    Managing Director






By: /s/    Stacey Judd        
Name:    Stacey Judd
Title:    Director




--------------------------------------------------------------------------------






MIZUHO CORPORATE BANK, LTD.,
as a Lender






By: /s/    Kenji Yoshioka    
Name:    Kenji Yoshioka
Title:    Deputy General Manager








--------------------------------------------------------------------------------








ACKNOWLEDGED AND AGREED:


ABN AMRO BANK N.V.






By: /s/ P.H.L.M. Ingen Housz    
Name:    P.H.L.M. Ingen Housz
Title:    Managing Director


By: /s/    J.G. Cregten        
Name:    J.G. Cregten
Title:








